               Case 3:17-cv-08263-DJH Document 93 Filed 02/05/20 Page 1 of 2



                                 IN THE UNITED STATES DISTRICT COURT
 1
                                     FOR THE DISTRICT OF ARIZONA
 2
     Mikkel Jordahl; Mikkel (Mik) Jordahl, P.C.,         )        No. CV17-08263
 3                                                       )
                     Plaintiffs,                         )        JOINT STIPULATION TO
 4   v.                                                  )        EXTEND DEADLINE TO FILE
                                                         )        PLAINTIFFS’ PETITION FOR
 5
     Mark Brnovich, Arizona Attorney General; Jim        )        ATTORNEYS’ FEES, COSTS,
 6   Driscoll, Coconino County Sheriff; Matt Ryan,       )        AND EXPENSES
     Coconino County Jail District Board of Directors )
 7   Member; Lena Fowler, Coconino County Jail           )
     District Board of Directors Member; Elizabeth       )
 8   Archuleta, Coconino County Jail District Board of )
     Directors Member; Art Babbott, Coconino County )
 9
     Jail District Board of Directors Member; Jim Parks, )
10   Coconino County Jail District Board of Directors )
     Member, all in their official capacities,           )
11                                                       )
                     Defendants.                         )
12
                                                      STIPULATION
13

14          The parties file this Joint Stipulation and Proposed Order to extend time to file Plaintiffs’

15   Petition for Attorneys’ Fees, Costs, and Expenses.
16          WHEREAS, on January 23, 2020, this Court entered an Order (Dkt. No. 83) granting Plaintiffs’
17
     unopposed motion to set the fee petition deadline for 14 days after final judgment on Plaintiffs’ claims
18
     for declaratory and injunctive relief;
19
            WHEREAS, on January 28, 2020, this Court entered final judgment on Plaintiffs’ claims for
20

21   declaratory and injunctive relief (Dkt. No. 87);

22          WHEREAS, Plaintiffs’ fee petition is currently due on February 11, 2020;

23          WHEREAS, on January 31, 2020, the Ninth Circuit granted Plaintiffs’ unopposed motion to
24   transfer consideration of attorneys’ fees on appeal to this Court (Dkt. No. 88);
25
            WHEREAS, the parties seek to negotiate in good faith and desire additional time to resolve
26
     Plaintiffs’ claims without further litigation;
27

28                                                         1
               Case 3:17-cv-08263-DJH Document 93 Filed 02/05/20 Page 2 of 2



            WHEREAS, in furtherance of the intent of the parties to negotiate in good faith to resolve
 1

 2   Plaintiffs’ claims for fees and costs without further litigation, no party will contest the timeliness of

 3   Plaintiffs’ fee petition, subject to the deadlines agreed to below:

 4          NOW, THEREFORE, THE PARTIES STIPULATE AND AGREE:
 5
            Plaintiffs’ deadline to file their Petition for Attorneys’ Fees, Costs, and Expenses is extended by
 6
     twenty-one (21) days, until no later than March 3, 2020.
 7

 8

 9   Dated: February 5, 2020                        /s/ Brian Hauss
                                                    Brian Hauss (pro hac vice)
10                                                  Vera Eidelman (pro hac vice)
                                                    Ben Wizner (pro hac vice)
11                                                  ACLU Foundation
12                                                  Speech, Privacy & Technology Project
                                                    125 Broad Street, 18th Floor
13                                                  New York, NY 10004
                                                    Telephone: (212) 549-2500
14
                                                    bhauss@aclu.org
15                                                  veidelman@aclu.org
                                                    bwizner@aclu.org
16

17                                                  Casey Arellano (Bar No. 031242)
                                                    ACLU Foundation of Arizona
18                                                  3707 North 7th Street, Suite 235
                                                    Phoenix, AZ 85014
19
                                                    Telephone: (602) 650-1854
20                                                  carellano@acluaz.org
                                                    Attorneys for Plaintiffs
21

22                                                  Mark Brnovich
                                                    Attorney General
23

24                                                  /s/ Brunn W. Roysden (with permission)
                                                    Drew C. Ensign (No. 25463)
25                                                  Oramel H. (O.H.) Skinner (No. 32891)
26                                                  Brunn (Beau) W. Roysden III (No. 28698)
                                                    Attorney for Defendant Mark Brnovich
27

28                                                         2
